Citation Nr: 1302354	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  06-14 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as caused or aggravated by service-connected diabetes mellitus, type II, or ischemic heart disease.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to July 1968, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in May 2008, November 2009, and September 2011, when it was remanded for further development.  

In September 2012, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the question of whether the Veteran's hypertension was caused by or aggravated by his recently diagnosed renal problems and/or ischemic heart disease.  The opinion was received in October 2012 and a copy was furnished to the Veteran and his representative; both were afforded the opportunity to submit additional evidence or argument in response to this opinion.  No response having been received within 60 days, the Board will proceed to adjudicate the claim based on the evidence of record.



FINDING OF FACT

Hypertension was not affirmatively shown to have been present in service; hypertension was not manifested as a chronic disease to a compensable degree within one year from the date of separation from service; hypertension, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event; and hypertension is not proximately due to or made worse by service-connected type 2 diabetes mellitus. 



CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in March 2005 and March 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in April 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the agencies of original jurisdiction obtained the Veteran's service treatment records as well as relevant post-service VA and private treatment records.  The Veteran has not indicated that there are any outstanding relevant records which should be obtained.

As noted above, the Board remanded this matter in May 2008, November 2009, in order to provide the Veteran with VA examinations in relation to his claim of service connection for hypertension.  The resulting examinations were provided in September 2008, January 2010, and April 2010.  These did not contain all of the findings sought or needed.  

The expert medical opinion obtained by the Board in September 2012 remedied the remaining deficiencies, and the Board thereby insured substantial compliance with its remand instructions.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).

The VHA opinion furnished in November 2012 fully addressed the question posed and offered an opinion on the nature and etiology of the Veteran's hypertension as well as an explicit rationale for that opinion.  The Veteran was properly notified of the opinion and given the opportunity to respond.

The September 2011, examination was for the AOJ to consider evidence it had received but not discussed in a supplemental statement of the case.  Following the remand, the new evidence was considered in supplemental statement of the case.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R., Part 3.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309. 

Service connection is conceded if a chronic disease is shown in service and at any time thereafter, no matter how remote.  38 C.F.R. § 3.303(b).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Exposure to Agent Orange 

Exposure to certain herbicide agents, include the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 -53,216, 53,205 (Aug. 31, 2010). 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides, including Agent Orange, used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 41442-41449 and 57586-57589 (1996); 67 Fed. Reg. 42600- 42608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 32395-32407 (2007).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The Veteran had service in the Republic of Vietnam during the period of the Vietnam War.  As such, he is presumed by law to have been exposed to herbicides such as Agent Orange.  He is also service-connected for diabetes mellitus, type II, and ischemic heart disease as a result of his herbicide exposure in service.

Service treatment records show no evidence of symptoms, treatment, or diagnosis of hypertension.  In June 1965, on service entrance examination, the Veteran's blood pressure was 140/74 and two weeks later, when reporting for recruit training, his blood pressure was 118/72.  On separation examination in June 1968, his blood pressure was 124/82.

In December 1975 the Veteran was diagnosed as having severe hypertension due to unknown causes and was advised to stop smoking.

On VA examination in February 1981, the Veteran's blood pressure was 160/110.  The examiner noted that hypertension had been diagnosed in 1975, based on blood pressure readings of 220/120 after complaining of chest pain, headaches and dizziness.  The Veteran stated that he did not recall ever going on sick call in service for chest problems, to include chest pain, or for headaches.

The Veteran has submitted articles obtained from the internet regarding the risks inherent in patients with hypertension and diabetes mellitus, including the increased risk of stroke.  He also submitted an article which observed that some of the complications of diabetes mellitus may have an earlier onset than expected, because the individual may have had diabetes for many years without knowing it.

In April 2005, the Veteran submitted a written statement, in which he argued that he had had diabetes for some time prior to his diagnosis, as evidenced by many symptoms, including years of weakness and fatigue and the onset of hypertension in 1975.  In his Notice of Disagreement submitted in January 2006, the Veteran said he understood that his hypertension had come before his diabetes mellitus, but felt the diabetes aggravated the hypertension because the doctor had increased his hypertension medication after the diabetes diagnosis.

On September 2008 VA examination, the Veteran reported being diagnosed with diabetes mellitus in 2001 and hypertension in 1976.  On physical examination, his blood pressure readings were 176/88, 155/80, and 149/86, and he had a very subtle systolic murmur in the upper region of his heart.  The examiner offered the opinion that the Veteran's hypertension was not caused by his service-connected diabetes because he did not have renal disease related to diabetes that would lead to hypertension.

On VA examination in January 2010, the examiner noted the Veteran had been diagnosed as diabetic in 2001 and with hypertension in 1975; and was receiving ongoing treatment for both.  He had not had any kidney problems, which the examiner indicated showed that the hypertension was not the result of the Veteran's diabetes.  On physical examination, his blood pressure was 133/88 when standing and 166/88 when lying down.  The examiner noted a diagnosis of hypertension not due to diabetes mellitus.

On the April 2010 VA examination, the Veteran again reported that hypertension had been diagnosed in 1975 during a routine examination.  He had been to the emergency room with elevated blood pressure in the fall of 2009; and his medication was changed at that time.  In the years since his diagnosis, his condition had gotten progressively worse, despite medication, but there was no history of surgery, renal disease, stroke, or nosebleeds.  He had not experienced a heart attack, congestive heart failure or other heart problems related to his hypertension.  

On physical examination, his blood pressure was 148/108, 159/109, and 144/104 and he had a heart murmur.  His heart was of normal size on X-ray.  The examiner diagnosed essential hypertension of no known etiology and offered the opinion that it was not caused or aggravated by the Veteran's service-connected diabetes mellitus.  The rationale for this opinion was that the Veteran did not have diabetic nephropathy and had normal kidney function; the normal mechanism for diabetes causing hypertension was due to kidney failure from diabetic nephropathy. 

In February 2012, the Veteran was briefly admitted to the hospital with elevated blood pressure and elevated troponin.  Cardiac catheterization showed moderate coronary artery disease and normal renal arteries.  

The October 2012 VHA expert opinion addressed the question of secondary service connection based on the diagnoses of kidney problems and ischemic heart disease or coronary artery disease, to specifically include any evidence of aggravation of hypertension.  After reviewing the Veteran's medical records, the expert noted that the Veteran's diagnosis of hypertension predated his diagnosis of diabetes by at least 25 years and his diagnosis of ischemic heart disease by 37 years.  

The expert physician observed that the diagnosis of ischemic heart disease in February 2012 occurred at a time when the Veteran's blood pressure was uncontrolled because he had been out of his prescription medication for many months, resulting in a temporary elevation in the creatinine level.  After the blood pressure was under control, the creatinine level normalized and the Veteran did not have kidney disease or renal failure at present.  

In addition, the diabetes was well-controlled with the use of an oral anti-hyperglycemic medication.  The Veteran also had a history of heavy cigarette use for 46 years, which is a well-cited contributory and aggravating factor for hypertension.  Based on these considerations, it was the expert's opinion that the Veteran's ischemic heart disease had not worsened his hypertension; rather, it was more likely that the Veteran's poorly controlled hypertension and heavy smoking history had contributed to cause or aggravate his ischemic heart disease.

Analysis

Although the Veteran served in Vietnam and was exposed to herbicides such as Agent Orange, hypertension is not a disability which has been recognized by VA as having a positive association to such exposure.  As such, the presumption of service connection for hypertension as a result of herbicide exposure does not apply.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.

In addition, hypertension was not affirmatively shown in service, nor was there evidence of chronicity in service or continuity of symptomatology after service.  As a result, service connection under the provisions of 38 C.F.R. § 3.303 (a) or (b) is not warranted.  Indeed, the prior 1981 rating decision found that direct service connection on either of these bases was inappropriate and denied the claim.  There is no evidence of record to suggest that this conclusion was incorrect.  The Veteran's current claim is based on a separate theory of entitlement.  

Hypertension was first manifest to a compensable degree in 1975, some seven years after service separation.  Therefore, the presumption of service connection for a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309, also does not apply.  Similarly, because hypertension was not identified in service, the provisions of 38 C.F.R. § 3.303(b) do not provide a basis for service connection.

Service connection under 38 C.F.R. § 3.303(d), based on diagnoses after discharge, is likewise not applicable, as there is no evidence to suggest that the Veteran's hypertension as diagnosed in 1975 was directly incurred in service.  

The Veteran argues that service connection is most appropriate under a theory of secondary service connection, in that he believes his hypertension was caused or aggravated by a service connected disability, namely diabetes mellitus.  On this point, VA has sought multiple examinations and opinions in order to fully assess any possible relationship between the conditions.  Inasmuch as the Veteran's hypertension was diagnosed some 25 years prior to his service-connected diabetes mellitus, all of the medical opinions of record have found, and the Veteran himself has conceded, that his diabetes mellitus did not, and could not, have caused the hypertension.  

In addition, the medical opinions of record have also stated that the Veteran's hypertension has not been permanently worsened or aggravated by his diabetes mellitus, any complications thereof, or by his recently service-connected ischemic heart disease.  Specifically, the medical experts have all noted that diabetes mellitus impacts hypertension through the effects of renal or kidney failure, such as diabetic nephropathy.  In this instance, the Veteran is not shown to have renal or kidney failure; as such, there would be no mechanism for the diabetes mellitus to aggravate the Veteran's hypertension.  Even a recent temporary kidney problem, with decreased creatinine levels which saw the Veteran treated at the hospital, has since resolved with no permanent effects.  

The VHA expert, after reviewing the associated medical records determined that this incident occurred when the Veteran ran out of medication, and was the result of uncontrolled hypertension rather than causing any aggravation of the hypertension.  Similarly, the VHA expert felt that the hypertension had been a causative or contributory factor in the development of ischemic heart disease, rather than being aggravated by this recently diagnosed disability.

The Veteran, although arguing that his hypertension medication has increased since the diagnosis of diabetes mellitus, he has not put forth any evidence linking the increase in hypertension medications to diabetes.  While he is competent to report the increase in medication, he is not shown by the record to have the medical training or expertise necessary to offer an opinion as to why the increase in medication was necessary.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), noting general competence of lay persons to testify as to symptoms, but not a medical diagnosis and noting by example the competence of lay testimony with regard to a broken leg, but not a form of cancer).

The Board has considered the theories advanced in the medical articles submitted by the Veteran.  In pertinent part one article discusses the relationship between high blood pressure and diabetes and the subsequent risk of stroke.  The issues in this case do not involve the question of stroke.  Another article notes the relationship between diabetic nephropathy and high blood pressure and the possibility that diabetic nephropathy could be present for years before it is discovered; but as noted above, the Veteran has not been shown to have diabetic nephropathy.

Based on the considerations set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension, to include as secondary to service-connected diabetes mellitus or ischemic heart disease.  38 C.F.R. §§ 3.303, 3.310.  As such, the benefit-of-the-doubt standard of proof does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b). 

 
ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as caused or aggravated by diabetes mellitus, type II, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


